DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 are elected, without traverse, in response to the restriction requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kim et al (US2014/0281770 A1).
Claim 1: Kim et al disclose a method for operating a memory system, the method comprising: performing a first read operation on a first page (e.g. step S310, fig. 3) with a first bias condition (e.g. first read voltage – [0098]) in response to a first tag (read command – [0045]); performing a the second read operation is performed using the optimal read retry obtained by the first read retry”).

As per claim 7, the claimed features are rejected similarly to claim 1 above.

Claim 2: Kim et al disclose the method of claim 1, wherein the first page and the second page are included in a same memory block (e.g. fig. 16, fig. 20).

As per claim 8, the claimed feature are rejected similarly to claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Claim 3. Kim et al teach the method of claim 2, but fail to teach that the first page and the second page are included in a same physical page. However, such a modification would have been within the general known of an artisan in the art, before the effective filing date of the claimed invention, since it is involved re-arranging or relocating parts of the circuit taught by Kim et al and such a modification would not have changed the inventive concept taught by Kim et al. 

As per claim 9, the claimed feature are rejected similarly to claim 3 above.

Claim 4: Kim et al teach the method of claim 3, but fail to teach that the first page is one logical page of the same physical page and the second page is another logical page other than the one logical page of the same physical page. However, such a modification would have been within the general known of an artisan in the art, before the effective filing date of the claimed invention, since it is involved re-arranging or relocating parts of the circuit taught by Kim et al and such a modification would not have changed the inventive concept taught by Kim et al. 

As per claim 10, the claimed feature are rejected similarly to claim 4 above.

Claim 5: Kim et al teach the method of claim 3, wherein the first page represent data of one sector among the plurality of sectors in one logical page of a physical page (item 1510, page1, fig. 20) and the second page represent data of another sector other than the one sector in the to one logical page (e.g. item 1510, page2, fig. 20).

 As per claim 11, the claimed feature are rejected similarly to claim 5 above.


Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/22/2022